Evans, J.
(dissenting). — I reach the contrary conclusion. I think the rights of the parties must be ascertained from the provisions of their contract and the covenants of the deed executed in pursuance thereof. The contract called for a warranty deed to be executed and delivered in escrow on December 1, 1909. It was so executed and delivered in strict accord with the contract. In the second division of the majority opinion, it is conceded that “there has been no *41breach of the covenants of warranty,” and that, “if the action were upon the deed,” the defendant must prevail. It is said that the “action is not upon an express covenant” but is “upon an implied or quasi contract.” Reliance is placed upon our previous cases of Nunngesser v. Hart, 122 Iowa, 647; Clinton v. Shugart, 126 Iowa, 179. The Nunngesser case was a suit upon the express covenants of a warranty deed which had been executed after the taxes had become a lien and recovery was allowed thereon. By the express concession of the majority, such a suit would not avail the plaintiff herein. The Clinton case was a suit upon the written contract of sale. The taxes in question became a lien on the land before the execution of a deed by the seller. Construing the contract, it was held that the seller was liable for the taxes. The contract in that ease had been drawn upon a printed blank form. Tbe printed form used contained a printed provision that all future taxes should be paid by the purchaser. This printed provision was erased from the contract. Another provision was written into the contract that certain paving assessments to accrue should be paid by the purchaser. Stress was laid upon these circumstances in construing the contract in favor of the purchaser as to taxes becoming liens before the execution of the deed and before the possession of the purchaser. Neither of these cases, therefore, can be regarded as authority for the majority on the theory of implied contract.
The other cases cited, such as Miller v. Corey, 15 Iowa, 166, Hunt v. Rowland, 22 Iowa, 55, and Sackett v. Osborn, 26 Iowa, 146, do not sustain the majority holding. In each ease the vendee was held liable for taxes accruing while he was in possession, even though he had received no deed in pursuance of his contract. That is not the question involved here. The question here is: Is the obligation of the seller to the purchaser measured by the terms of his contract and the covenants of his deed? It is said by the majority that he is liable, not on his express covenant, but on an “implied contract due to the fact that plaintiff was compelled to pay an *42obligation of the defendant.” The trouble with this argument is that it assumes as its major premise that defendant was under obligation to pay the taxes. Was he under such obligation? This is the heart of the controversy. I think such question should be determined by the terms of the contract and covenants and not by implications outside of such covenants.
Concededly plaintiff cannot recover upon the written contract or upon the covenants of the deed. I can find no previous case where recovery has been permitted to the grantee in a warranty deed except upon the covenants of such deed. The reasoning of the majority would necessarily hold the seller liable for the taxes of the current year, even though he had conveyed, or contracted to convey, the land by quitclaim deed only. If thus liable for the taxes of the current year, I see no escape from the further logical conclusion that he would be likewise liable for all delinquent taxes having accrued during his ownership. Whether the same reasoning would not logically carry us still further and hold the seller by quitclaim deed liable for mortgage and judgment liens accruing during his ownership, I will not speculate. I would reverse.